Exhibit 10.39
[Confidential Treatment Requested.  Confidential portions of this document have
been
redacted and have been separately filed with the Securities and Exchange
Commission]


Execution Copy
Strategic Supply Agreement


           This Strategic Supply Agreement (this “Agreement”) is entered into as
of July 24, 2009 (the “Effective Date”) by and between Abbott Molecular Inc., a
Delaware corporation (“Abbott”), and NeoGenomics Laboratories, Inc., a Florida
corporation (“NeoGenomics”).


Recitals


           A.           NeoGenomics operates a genetic testing laboratory that
offers a variety of diagnostic tests for cancer and other diseases, including
tests developed by NeoGenomics and tests developed by others.

 
           B.           Abbott manufactures and sells certain ASR probes that
are useful for analyzing nucleic acids through a process commonly known as FISH.


           C.           NeoGenomics desires to develop and offer a FISH-based
test for the diagnosis of melanoma, and to potentially develop and offer
diagnostic tests for other cancers.


           D.           NeoGenomics desires to purchase all of its requirements
of Products from Abbott, and Abbott desires to supply and sell all of
NeoGenomics’ requirements for such Products to NeoGenomics, which NeoGenomics
intends to incorporate into its diagnostic test, on the terms and conditions set
forth in this Agreement.


           Now, Therefore, in consideration of the promises and the mutual
covenants contained herein, the parties agree as follows:


Article 1
Definitions


           “Abbott IVD” means an In-Vitro Diagnostic test for melanoma developed
by Abbott for aid in diagnosis of malignant melanoma in skin biopsy specimens
(excluding subtyping).


           “Act” shall mean the United States Food, Drug and Cosmetic Act and
all regulations promulgated thereunder.
 
           “Affiliate” shall mean any entity which directly or indirectly
controls, is controlled by, or is under common control with, another entity. For
purposes of this Agreement, an entity shall be deemed to be in control of
another entity if the former owns, or the partners of the former own, directly
or indirectly, more than fifty percent (50%) of the outstanding voting equity
(or other equity or ownership interest in the event that such entity is other
than a corporation) of the latter.
 
1

--------------------------------------------------------------------------------



 
           “Agreement” has the meaning set forth in the introductory paragraph.


           “Annual Forecast” has the meaning set forth in Section 3.4(a)(ii).


           “ASR” means analyte specific reagent.
 
           “Base Price” has the meaning set forth in Section 4.1(a).


           “Calendar Quarter” means each three (3) month period during the term
of this Agreement which ends, respectively, on March 31, June 30, September 30
and December 31 of each Calendar Year, except for the initial Calendar Quarter
of the first Calendar Year, which will begin on the Effective Date and end on
September 30, 2009.


           “Calendar Year” shall mean each twelve (12) month period during the
term of this Agreement which begins on January 1, and ends on December 31,
except for the first Calendar Year which will begin on the Effective Date and
end on December 31, 2009.


           “Change of Control” means: (a) the sale of all or substantially all
of NeoGenomics’ assets that are used in designing, developing, validating,
marketing, selling, performing or billing for the Melanoma LDT to a Third Party
in a single transaction or series of related transactions; (b) any merger,
consolidation, sale of stock or other transaction that results in any “person”
or “group” (each as defined in the Securities Exchange Act of 1934, as amended)
either becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
NeoGenomics’ voting securities(or securities converted into or exchangeable for
such voting securities) representing fifty percent (50%) or more of the combined
voting power of all of NeoGenomics’ voting securities(on a fully diluted basis);
or (c) any other event that results, by contract or otherwise, in such person or
group obtaining the ability, directly or indirectly, to elect a majority of the
board of directors of or otherwise direct the management and policies of
NeoGenomics.


           “Change of Control Base Revenue Amount” has the meaning specified in
Section 14.4.


           “Commencement Date” has the meaning set forth in Section 9.5(b).


           “Confidential Information” has the meaning set forth in Section 12.1.


           “Conversion Date” has the meaning set forth in Section 3.4(d).


           “Decision Period” has the meaning set forth in Section 9.5.


           “Effective Date” has the meaning set forth in the introductory
paragraph.


           “Escalated Negotiation Period” has the meaning set forth in Section
9.5.


           “Estimated Premium Price” has the meaning set forth in Exhibit E
hereto.
 
2

--------------------------------------------------------------------------------



 
           “Evaluation Products” has the meaning set forth in Section 2.1.


           “Exclusive Products” means the ASRs, if any, described in Section 3.2
and identified in Exhibit A as Exclusive Products.


           “Existing Customer Election” has the meaning set forth in Section
3.4(d).


           “FDA” shall mean the United States Food and Drug Administration and
any successor agency thereto.


           “FISH” means a fluorescent in situ hybridization assay.


           “Initial Annual Forecast” has the meaning set forth in Section
3.4(a)(i).


           “Initial Negotiation Period” has the meaning set forth in Section
9.5.


           “Intellectual Property” means any and all: (a) methods, techniques,
trade secrets, designs, know-how, discoveries, inventions, data, information,
documentation, regulatory submissions, formulations, methodologies, processes,
specifications, trademarks, trade dress and other intellectual property of any
kind (whether or not protected under patent, trademark, copyright or similar
law); and (b) trademark registrations, copyrights, United States and foreign
patents and patent applications covering or claiming any of the foregoing.


           “IVD Agreement” has the meaning set forth in Section 9.4(c).


           “IVD Opportunity” has the meaning set forth in Section 9.4(b).


           “LDT” means a laboratory developed test that is independently
designed, developed and validated by a clinical service laboratory.


           “Melanoma LDT” means a specific LDT that is anticipated to be
independently designed, developed and validated by NeoGenomics using the
Products for use as an aid in diagnosing malignant melanoma in skin biopsy
specimens (excluding subtyping).


           “Model Forecast” has the meaning set forth in Section 3.4(a)(iii).


           “Negotiation Period” means the Initial Negotiation Period and the
Escalated Negotiation Period.
 
           “Non-Conforming Product” shall have the meaning set forth in Section
7.6.


           “Pre-Existing Customer” A customer of NeoGenomics that purchases the
Melanoma LDT prior to the Conversion Date.


           “Premium Price” has the meaning set forth in Section 4.1(b).
 
3

--------------------------------------------------------------------------------



 
           “Products” shall mean the analyte specific reagent probes identified
by NeoGenomics and set forth on Exhibit A, including the Exclusive Products.


           “Purchase Price” for each unit of Product shall mean the sum of the
Base Price and Premium Price applicable for such unit at any given time.


           “Quality Systems and GMP Requirements” shall mean the current and any
future quality system and good manufacturing practices regulations under 21
C.F.R. Part 820 to the extent that such regulations are applicable to the
Product, as such regulations are promulgated by the FDA. The applicable Quality
Systems and GMP Requirements for any lot of Product shall be those regulations
in effect when such lot is manufactured for NeoGenomics.


           “Quarterly Forecast” has the meaning set forth in Exhibit E.


           “Quarterly Report” has the meaning set forth in Exhibit E.


           “Quarterly Unit Purchases” shall mean the number of units of Products
ordered by NeoGenomics and shipped by Abbott pursuant to such order in a given
Calendar Quarter, where one (1) unit of Product constitutes the amount of such
Product necessary for NeoGenomics to perform the Melanoma LDT for one (1)
patient. For purposes of this definition, “unit” refers to one ASR probe at the
concentration and volume to be used in the validated Melanoma LDT, which
information will be provided to Abbott by NeoGenomics in writing promptly
following validation of the Melanoma LDT or any modification of the Melanoma
LDT. For example, if NeoGenomics uses four (4) ASR probes designated as Products
under this Agreement to perform the Melanoma LDT then such four (4) ASR probes
would represent four (4) units of Products.


           “SEC” shall mean the United States Securities and Exchange Commission
and any successor agency thereto.


           “Service Revenue” means the revenue recognized by NeoGenomics related
to performing the Melanoma LDT for Third Parties, as calculated in accordance
with generally accepted accounting principles and reported by NeoGenomics’
parent company in its financial statements, as filed with the SEC.


           “Specifications” shall mean Abbott’s internal manufacturing
specifications as well as technical specifications and test protocols relating
to the characterization of the Products identified in Exhibit A, which
Specifications will be included in Exhibit A when the Products are identified
pursuant to Section 2.2 and which may from time to time be amended by written
agreement of the parties including but not limited to purchased standard control
procedure (pscp) changes or an equivalent document control process.


           “Subsequent Annual Forecast” has the meaning set forth in Section
3.4(a).


           “Subsequent Development Agreement” has the meaning set forth in
Section 9.5(b).


           “Termination Date Revenue Amount” has the meaning set forth in
Section 14.4(b).
 
4

--------------------------------------------------------------------------------



 
           “Threshold Amount” has the meaning set forth in Section 3.4(a)(v).


           “Territory” shall mean the United States and Puerto Rico.


           “Third Party” shall mean a party other than Abbott or NeoGenomics, or
their respective Affiliates.


           “Unaudited Report” has the meaning set forth in Section 3.4(a)(iv).


           “Unaudited Revenue” has the meaning set forth in Section 3.4(a)(iv).


Article 2
Product Identification


           2.1           Evaluation Products. Abbott will supply NeoGenomics
with Abbott’s ASRs that may be requested from time to time by NeoGenomics for
purposes of NeoGenomics’ evaluation and determination as to which ASRs to
include in its Melanoma LDT, and for design, development and validation of the
Melanoma LDT (“Evaluation Products”). Abbott will supply NeoGenomics with
Evaluation Products in quantities that are reasonably sufficient for evaluating
the ASRs and designing, developing and validating the Melanoma LDT. NeoGenomics
shall not use the Evaluation Products for any other purposes. Unless otherwise
directed by Abbott, NeoGenomics will destroy any unused quantities of Evaluation
Products. NeoGenomics will not bill or seek reimbursement from any Third Party
payor for Evaluation Products.


           2.2           Product Identification. As promptly as reasonably
practicable, but within one hundred twenty (120) days after the Effective Date,
NeoGenomics will determine which ASRs it desires to purchase under this
Agreement for inclusion in its Melanoma LDT. Once the ASRs are identified and
agreed upon in writing by the parties, Exhibit A will be modified (without
necessitating an amendment to this Agreement) to include such ASRs and their
Specifications, and such ASRs will thereafter constitute the Products for
purposes of this Agreement. Notwithstanding the foregoing, if, during the term
of this Agreement, Abbott develops new ASRs utilizing in situ hybridization to a
chromosomal target that Abbott reasonably believes may be of interest to
NeoGenomics for use with the Melanoma LDT or a successor thereto, Abbott will
notify NeoGenomics in writing of such new products with a description of each
such product and exclusively offer to NeoGenomics the right to evaluate such
products for a period of one hundred eighty (180) days from the date of such
written notice for possible inclusion in the Melanoma LDT or a successor
thereto. In the event that NeoGenomics decides during such evaluation period
that any such new product would be appropriate to include in its Melanoma LDT or
any successor thereto, and so notifies Abbott in writing, then Exhibit A will be
further modified (without necessitating an amendment to this Agreement) to
include such new product and its specifications, and thereafter such new product
will be included in the definition of Exclusive Products for the purposes of
this Agreement. If NeoGenomics elects not to use the new product in the Melanoma
LDT or a successor thereto, it shall not constitute a Product for purposes of
this Agreement and NeoGenomics shall have no rights with respect thereto.
 
5

--------------------------------------------------------------------------------



 
           2.3           Non-Abbott ASRs. The parties acknowledge and agree that
NeoGenomics will be free to identify which ASRs it desires to include in the
Melanoma LDT, and that it may include ASRs that are not currently manufactured
by Abbott. If NeoGenomics elects to include in its Melanoma LDT one or more ASRs
that are not currently manufactured by Abbott, it will so notify Abbott, and
Abbott may elect to manufacture the ASR and supply it to NeoGenomics as a
Product under this Agreement. If Abbott chooses not to manufacture the ASR,
Abbott and NeoGenomics will negotiate in good faith to determine whether: (a)
Abbott will obtain the ASR from a Third Party and supply it to NeoGenomics as a
Product under this Agreement; or (b) NeoGenomics will obtain the ASR directly
from a Third Party that is reasonably acceptable to Abbott and that has a valid
license from Abbott to manufacture the ASR, if applicable. If none of the ASRs
selected by NeoGenomics are manufactured by Abbott at the time of the initial
selection of such ASRs for inclusion in the Melanoma LDT by NeoGenomics, and
Abbott elects not to manufacture any of such ASRs selected by NeoGenomics so
that no ASRs have been identified as Products pursuant to Section 2.2 within the
time periods permitted therein, and the parties are unable to reach a mutually
acceptable alternative arrangement, then Abbott may terminate this Agreement
upon thirty (30) days prior written notice to NeoGenomics without further
obligation or liability. Abbott represents and warrants that, as of the
Effective Date, it currently manufactures all of the ASRs previously disclosed
to NeoGenomics or listed in any Abbott product catalog that is current as of the
Effective Date.


Article 3
Supply Terms


           3.1           Supply. During the term of this Agreement, and subject
to the terms and conditions contained herein, NeoGenomics shall purchase all of
its requirements of the Products from Abbott, and Abbott shall supply, or shall
cause its Affiliates to supply, to NeoGenomics such quantities of the Products
as may be ordered by NeoGenomics hereunder. Except for Abbott’s failure to
supply Products as described in Section 5.5, NeoGenomics will not obtain from
any Third Party, or manufacture for itself, any Products (or other ASRs that are
substantially similar to the Products).


           3.2           Exclusivity. If, pursuant to Section 2.2, NeoGenomics
identifies for inclusion in the Melanoma LDT one or more ASRs that are not
currently marketed or sold commercially by Abbott as individual stand-alone
products, each such ASR will be designated as an “Exclusive Product” and will be
so identified on Exhibit A. Abbott will supply the Exclusive Product(s) to
NeoGenomics exclusively in the Territory and, subject to Section 3.3(b) below,
Abbott will not sell the Exclusive Products to any Third Party in the Territory.
Any Products that are not expressly designated in Exhibit A as Exclusive
Products shall be supplied to NeoGenomics on a non-exclusive basis. Abbott will
use commercially reasonable efforts to ensure that any Products that are sold by
Abbott to customers outside the Territory will be subject to restrictions
prohibiting the further resale or distribution of such Products in the
Territory.  For the avoidance of doubt, once an ASR has been identified as an
“Exclusive Product” on Exhibit A it shall not cease to be an Exclusive Product
due to the marketing or sale of such ASR by Abbott outside the Territory.
 
6

--------------------------------------------------------------------------------



 
           3.3           Exclusivity Exceptions.


                           (a)           Abbott may sell Exclusive Products to
Third Parties outside the Territory; provided, that Abbott will use commercially
reasonable efforts to ensure that such Exclusive Products are not resold or
distributed in the Territory.


                           (b)           Abbott may supply Exclusive Products to
the academic collaborators identified in Exhibit B in quantities sufficient for
the collaborators’ research and development purposes. In addition, Abbott may
supply the identified academic collaborators, in the aggregate, with quantities
of Exclusive Products sufficient to perform no more than one thousand two
hundred (1,200) patient tests per Calendar Year (increasing six percent (6%) per
Calendar Year).


           3.4           Maintenance of Exclusivity.


                           (a)           Annual Forecast and Review.


                                            (i)           At least ninety (90)
days prior to the end of the 2010 Calendar Year, NeoGenomics will provide to
Abbott a written reasonable good faith forecast of the Service Revenue it
expects to realize in each of the following two (2) Calendar Years from sales of
the Melanoma LDT (the “Initial Annual Forecast”). If Abbott does not object to
the Initial Annual Forecast within forty-five (45) days of its receipt of the
Initial Annual Forecast, it shall be deemed accepted by Abbott. If Abbott
objects to the Initial Annual Forecast within such forty-five (45) day period,
the parties will negotiate in good faith to develop an Initial Annual Forecast
that is mutually acceptable to both parties, subject to subparagraph (iii)
below. If the parties are unable to agree upon a mutually acceptable Initial
Annual Forecast within fifteen (15) days after beginning negotiations, the
matter will be escalated to the President of NeoGenomics (currently Robert
Gasparini) and the President of Abbott (currently Stafford O’Kelly) for
resolution, and if such individuals are unable to agree upon a mutually
acceptable Initial Annual Forecast within an additional fifteen (15) days, the
matter will be resolved in accordance with Section 15.11.
 
                                            (ii)          At least ninety (90)
days prior to the end of the 2012 Calendar Year and at least ninety (90) days
prior to the end of each third Calendar Year thereafter during the term of this
Agreement (i.e., 2015, 2018, etc.), NeoGenomics will provide to Abbott a written
reasonable good faith forecast of the Service Revenue it expects to realize in
each of the following three (3) Calendar Years from sales of the Melanoma LDT
(each, a “Subsequent Annual Forecast” and together with the Initial Annual
Forecast, the “Annual Forecast”). If Abbott does not object to a Subsequent
Annual Forecast within forty-five (45) days of its receipt of such Subsequent
Annual Forecast, it shall be deemed accepted by Abbott. If Abbott objects to a
Subsequent Annual Forecast within such forty-five (45) day period, the parties
will negotiate in good faith to develop a Subsequent Annual Forecast that is
mutually acceptable to both parties, subject to subparagraph (iii)
below; provided however, that unless otherwise mutually agreed by the parties:
 
 
(A)
if NeoGenomics’ maintains exclusivity pursuant to Section 3.4(b), then the
Service Revenue projected in each Calendar Year forecast included within the
applicable Subsequent Annual Forecast shall not be lower than the actual Service
Revenue realized by NeoGenomics in the last Calendar Year of the immediately
preceding forecast period; or

 
7

--------------------------------------------------------------------------------


 
 
(B)
if NeoGenomics does not maintain exclusivity pursuant to Section 3.4(b) and
Abbott does not convert this Agreement to a non-exclusive agreement pursuant to
Section 3.4(c), then the Service Revenue projected in each Calendar Year
forecast included within the applicable Subsequent Annual Forecast shall not be
lower than the actual Service Revenue realized by NeoGenomics in the last
Calendar Year of the immediately preceding forecast period, divided by
seventy-five one hundredths (0.75).

 
If the parties are unable to agree upon a mutually acceptable Subsequent Annual
Forecast within fifteen (15) days after beginning negotiations, the matter will
be escalated to the President of NeoGenomics (currently Robert Gasparini) and
the President of Abbott (currently Stafford O’Kelly) for resolution, and if such
individuals are unable to agree upon a mutually acceptable Subsequent Annual
Forecast within an additional fifteen (15) days, the matter will be resolved in
accordance with Section 15.11.
 
                                            (iii)          Notwithstanding
anything in this Agreement to the contrary, unless otherwise expressly agreed by
both parties, neither the Initial Annual Forecast nor any Subsequent Annual
Forecast will be (A) higher than the model forecast for the corresponding
Calendar Year(s) as shown in the model forecast attached hereto as Exhibit C
(the “Model Forecast”) or (B) so long as Abbott has not exercised its rights
pursuant to Section 3.4(c) hereof to convert NeoGenomics to a non-exclusive
arrangement, lower than thirty-five percent (35%) of the model forecast for the
corresponding Calendar Year as shown in the Model Forecast.
 
                                            (iv)          NeoGenomics hereby
agrees that it will hire the number of sales people, make the marketing
expenditures and otherwise make the commercial investments that NeoGenomics
reasonably believes are necessary to achieve each Annual Forecast. NeoGenomics
and Abbott agree to meet periodically to review and discuss NeoGenomics’ sales
and marketing activities with respect to the Melanoma LDT.
 
                                            (v)           On or before February
15, 2012, and thereafter as soon as figures are available, but in no event more
than forty-five (45) days, after the end of each Calendar Year during the term
of this Agreement, NeoGenomics will provide Abbott with a written report showing
NeoGenomics’ revenue related to performing the Melanoma LDT for Third Parties,
as calculated in accordance with generally accepted accounting principles (the
“Unaudited Revenue”), during the previous Calendar Year, which the parties
acknowledge shall be based on unaudited financial information for such Calendar
Year (the “Unaudited Report”). Within ninety (90) days after the end of such
Calendar Year during the term of this Agreement, NeoGenomics will provide Abbott
with a written report showing its Service Revenue during the previous Calendar
Year (the “Audited Report”), but only if the Service Revenue in the Audited
Report would differ from NeoGenomics’ Unaudited Revenue as reported in the
Unaudited Report. If the Unaudited Report shows that NeoGenomics’ Unaudited
Revenue during the previous Calendar Year was less than ninety percent (90%) of
the applicable Threshold Amount (as defined below), then the Unaudited Revenue
will constitute the Service Revenue for such Calendar Year for purposes of
determining whether Abbott may exercise its rights under Section 3.4(c) or
Section 3.4(d), as applicable. If the Unaudited Report shows that NeoGenomics’
Unaudited Revenue during the previous Calendar Year is equal to or greater than
90% of the applicable Threshold Amount, then the parties will wait until the
Audited Report is issued and the actual Service Revenue, as reported in the
Audited Report, will be used for purposes of determining whether Abbott may
exercise its rights under Section 3.4(c) or Section 3.4(d), as applicable. As
used in this paragraph: (A) If Abbott has not exercised its rights pursuant to
Section 3.4(c) or Section 3.4(d), the “Threshold Amount” is the amount of
Service Revenue that NeoGenomics must realize in a given Calendar Year in order
to maintain exclusivity pursuant to Section 3.4(b); or (B) if Abbott has
exercised its rights pursuant to Section 3.4(c), the “Threshold Amount” means
the amount of Service Revenue that NeoGenomics must realize in a given Calendar
Year in order to avoid Abbott having the right to make the Existing Customer
Election pursuant to Section 3.4(d).
 
8

--------------------------------------------------------------------------------


 
                           (b)           Maintenance of Exclusivity. Beginning
with Calendar Year 2011, if NeoGenomics’ Service Revenue in a Calendar Year
equals or exceeds seventy-five percent (75%) of the Service Revenue forecasted
in the Annual Forecast for such Calendar Year, then NeoGenomics will retain the
right to purchase the Exclusive Products from Abbott on an exclusive basis
pursuant to Section 3.2.


                           (c)           Conversion to Non-Exclusivity.
Beginning with Calendar Year 2011, if NeoGenomics’ Service Revenue in a Calendar
Year is less than seventy-five percent (75%) but at least thirty-five percent
(35%) of the Service Revenue forecasted in the Annual Forecast for such Calendar
Year, then Abbott may, in its discretion, upon written notice to NeoGenomics
within ninety (90) days following NeoGenomics’ submission of a written report
showing the previous year’s Service Revenue to Abbott, irrevocably discontinue
selling the Exclusive Products to NeoGenomics on an exclusive basis and begin
selling them to NeoGenomics on a non-exclusive basis. In such event, the
Exclusive Products will cease being Exclusive Products for purposes of this
Agreement and Abbott will be free to sell any Products, including the Exclusive
Products, to one or more of its Affiliates or Third Parties for any purpose;
provided, however, that before exercising its right to convert NeoGenomics to a
non-exclusive arrangement, Abbott will first consult with NeoGenomics regarding
the reasons for the Service Revenue shortfall and will consider in good faith a
reasonable modification to the Annual Forecast to permit NeoGenomics to maintain
exclusivity; provided, further, that Abbott will have no obligation to agree to
such a modification. Abbott agrees that to the extent it does not exercise its
rights under this Section 3.4(c) within ninety (90) days of being notified of
NeoGenomics’ Service Revenue for the previous Calendar Year, then Abbott will be
deemed to have waived its right to convert this Agreement to a non-exclusive
agreement as a result of any shortfalls in Service Revenue for such Calendar
Year.
 
 
9

--------------------------------------------------------------------------------


 
 
                           (d)           Existing Customer Election. If (i)
NeoGenomics’ Service Revenue in a Calendar Year is less than thirty-five percent
(35%) of the Service Revenue forecasted in the Annual Forecast for such Calendar
Year (if Abbott has not converted this Agreement to a non-exclusive agreement
pursuant to Section 3.4(c)); or (ii) NeoGenomics’ Service Revenue in a Calendar
Year is less than forty-five percent (45%) of the Service Revenue forecasted in
the Annual Forecast for such Calendar Year (if Abbott has converted this
Agreement to a non-exclusive agreement pursuant to Section 3.4(c)); then, in
either such event, Abbott may, in its discretion, upon written notice to
NeoGenomics within nine (9) months following NeoGenomics submission of a written
report showing the previous Calendar Year’s Service Revenue to Abbott (the date
which is thirty (30 days after NeoGenomics’ receipt of such notice being the
“Conversion Date”), elect to sell the Exclusive Products to NeoGenomics only to
the extent necessary for NeoGenomics to service its Pre-Existing Customers (the
“Existing Customer Election”); provided, however, that before making such
election, Abbott will first consult with NeoGenomics regarding the reasons for
the Service Revenue shortfall and will consider in good faith a reasonable
modification to the Annual Forecast to permit NeoGenomics to continue to
purchase the Exclusive Products on the non-excusive basis set forth under
Section 3.4(c); provided, further, that Abbott will have no obligation to agree
to such a modification. From and after the Conversion Date, NeoGenomics will
have no right to purchase, and Abbott will have no obligation to sell, Products
in excess of the quantities necessary for NeoGenomics to provide the Melanoma
LDT to its Pre-Existing Customers (including increases in volume requested by
Pre-Existing Customers). Upon reasonable prior written notice, Abbott’s
independent third party accounting firm, at Abbott’s expense, will have the
right to audit NeoGenomics’ books and records (but no more than once every
twelve (12) months and only at reasonable times and under reasonable conditions)
to verify that Products sold to NeoGenomics are being used solely to service
Pre-Existing Customers. Prior to any such audit, Abbott’s independent third
party accounting firm shall be required to execute a separate confidentiality
agreement with NeoGenomics, in form and substance reasonably acceptable to
NeoGenomics, that, among other things, shall prohibit such accounting firm from
disclosing the identities of any of NeoGenomics’ customers to Abbott, any
Affiliate of Abbott or any Third Party. If NeoGenomics intentionally and
materially exceeds its rights under this Section 3.4(d), Abbott shall have the
right to terminate this Agreement pursuant to Section 14.2. Abbott agrees that
if it does not make the Existing Customer Election within nine (9) months of
being notified of NeoGenomics’ Service Revenue for the previous Calendar Year,
then Abbott will be deemed to have waived its right to make the Existing
Customer Election for such Calendar Year.


                           (e)           Lowest Price.


                                            (i)           If Abbott converts
this Agreement to a non-exclusive agreement pursuant to Section 3.4(c), Abbott
will continue to sell the Products to NeoGenomics on the terms and conditions
set forth in this Agreement, except for terms related to exclusivity; provided,
however, that if, following such conversion, Abbott sells Products to any Third
Party (other than academic collaborators) for a price that is lower than the
Purchase Price payable by NeoGenomics hereunder, then NeoGenomics will be
entitled to such lower price for all quantities of such Products delivered to it
for as long as such lower price is effective for any other buyer; provided,
further, that, if the lower price payable by a Third Party is based on tiered
pricing or other volume discount, NeoGenomics will be required to commit to at
least the same purchase volume as the Third Party in order to be entitled to the
lower price.
 
                                            (ii)          If Abbot makes the
Existing Customer Election pursuant to Section 3.4(d), Abbott will continue to
sell the Products to NeoGenomics on the terms and conditions set forth in this
Agreement, except for terms related to exclusivity and subject to the
limitations set forth in Section 3.4(d); provided, however, that if, following
such election, Abbott sells Products to any Third Party (other than academic
collaborators) for a price that is lower than the Purchase Price payable by
NeoGenomics hereunder, then NeoGenomics will be entitled to purchase the
Products for a price that is one hundred ten percent (110%) of such lower price
for all quantities of such Products delivered to it for so long as such lower
price is effective for any other buyer; provided, further, that, if the lower
price payable by a Third Party is based on tiered pricing or other volume
discount, NeoGenomics will be required to commit to at least the same purchase
volume as the Third Party in order to be entitled to the lower price.
 
10

--------------------------------------------------------------------------------


 
                           (f)           Changes to Annual Forecast. If (i)
Abbott converts this Agreement to a non-exclusive agreement pursuant to Section
3.4(c); (ii) the average national reimbursement rate for automated FISH testing
using CPT Code 88367 declines by greater than five percent (5.0%) from one
Calendar Year to the next; (iii) a Third Party begins marketing an LDT
incorporating any of the Products that is reasonably anticipated to compete in a
material way with the Melanoma LDT; or (iv) Abbott is successful in developing
and obtaining FDA approval or clearance for the Abbott IVD; then Abbott and
NeoGenomics will negotiate in good faith to revise the Annual Forecast currently
in effect pursuant to Section 3.4(a) and/or the performance thresholds set forth
in Sections 3.4(b), 3.4(c) and 3.4(d) to reflect the anticipated impact of such
event on NeoGenomics’ Service Revenue. If Abbott makes the Existing Customer
Election, then NeoGenomics will no longer be required to provide Annual
Forecasts pursuant to this Section 3.4, but will still comply with the
forecasting and ordering procedures set forth in Article 5.


                           (g)           Examples. Examples illustrating the
potential application of the provisions set forth in this Section 3.4 under
various scenarios are attached hereto as Exhibit D. Such examples are provided
for illustrative purposes only and are not binding on either party.


           3.5           Sole Remedies. The rights to convert this Agreement to
a non-exclusive agreement, or to make the Existing Customer Election, pursuant
to Sections 3.4(c) and 3.4(d) above shall constitute Abbott’s sole and exclusive
remedies with respect to NeoGenomics’ failure to meet the Service Revenue levels
forecasted in the Annual Forecast, except to the extent such failure is due to
NeoGenomics’ fraud or willful misconduct.


           3.6           Compliance. Products manufactured by Abbott for
NeoGenomics under this Agreement shall be manufactured and tested by Abbott in
accordance with the Specifications, Quality System and GMP Requirements, and all
applicable national, state and local laws, regulations and guidelines.


           3.7           Specifications. The Specifications for the Products
will be included in Exhibit A when the Products are identified pursuant to
Section 2.2. The parties may from time to time amend said Specifications for any
Product by mutual written agreement; provided, that if Abbott is required by
applicable law, rule or regulation to modify the Products or the Specifications,
it will be free to do so, but will provide NeoGenomics with as much advance
notice of such modification as practicable under the circumstances. In the event
that an amendment to the Specifications for a Product affects the price for such
Product, the parties shall, prior to amending the Specifications, agree in
writing upon any price adjustments and ordering and delivery schedules for such
Product.


           3.8           Use of Products. NeoGenomics will not: (a) resell or
distribute any Evaluation Products or Products obtained from Abbott under this
Agreement to any Third Party; (b) use any Evaluation Products or Products past
their stated expiration date; (c) use any Evaluation Products in any manner
inconsistent with their intended use; or (d) use any Evaluation Products or
Products outside the Territory.
 
11

--------------------------------------------------------------------------------



 
           3.9           Books and Records; Audit Rights. NeoGenomics will keep
books and records that accurately show the Service Revenue. Such books and
records shall be preserved for three (3) years from the last day of each
Calendar Year in which such Service Revenue was realized and shall be open to
audit by an independent accounting firm reasonably acceptable to NeoGenomics and
Abbott, no more frequently than once in any twelve (12) month period, at
reasonable times and under reasonable conditions and upon at least thirty (30)
days prior written notice to NeoGenomics. All information contained in
NeoGenomics’ books and records shall constitute Confidential Information for
purposes of Article 12 of this Agreement and the independent accounting firm
will be required to execute a separate confidentiality agreement reasonably
acceptable to NeoGenomics that, among other things, shall prohibit such
accounting firm from disclosing the identities of any of NeoGenomics’ customers
to Abbott, any Affiliate of Abbott or any Third Party. Abbott will use the
reports of the independent accounting firm only for the purpose of verifying
NeoGenomics’ Service Revenue for the applicable period. Once audited, the books
and record shall be closed for the applicable Calendar Year(s) and may not be
audited again pursuant to this Section 3.9. The costs of such an audit shall be
borne by Abbott; provided, however, that, if such audit determines that the
Service Revenue reported by NeoGenomics for the audited Calendar Year(s) is at
least ten percent (10%) more than the Service Revenue determined by the auditor
for such Calendar Year(s), then NeoGenomics will promptly reimburse Abbott for
the costs of such audit. Abbott’s right to audit a specific Calendar Year will
terminate three (3) years after the last day of such Calendar Year.


Article 4
Purchase Price And Terms


           4.1           Purchase Price. The purchase price (“Purchase Price”)
for the Products shall consist of a base component and a premium component.


                           (a)           Base Purchase Price. The base component
of the Purchase Price (the “Base Price”) shall be as set forth on Exhibit E
hereto.


                           (b)           Premium Purchase Price. The premium
component of the Purchase Price (the “Premium Price”) shall be as set forth on
Exhibit E hereto.


                           (c)           Books and Records; Audit Rights.
NeoGenomics will keep books and records that accurately show the Quarterly Unit
Purchases. Such books and records shall be preserved for three (3) years from
the last day of each Calendar Quarter in which such Quarterly Unit Purchases
were made and shall be open to audit by an independent accounting firm
reasonably acceptable to NeoGenomics and Abbott, no more frequently than once in
any twelve (12) month period, at reasonable times and under reasonable
conditions and upon at least thirty (30) days prior written notice to
NeoGenomics. All information contained in NeoGenomics’ books and records shall
constitute Confidential Information for purposes of Article 12 of this Agreement
and the independent accounting firm will be required to execute a separate
confidentiality agreement reasonably acceptable to NeoGenomics that, among other
things, shall prohibit such accounting firm from disclosing the identities of
any of NeoGenomics’ customers to Abbott, any Affiliate of Abbott or any Third
Party. Abbott will use the reports of the independent accounting firm only for
the purpose of determining the accuracy of the Quarterly Reports and ensuring
proper payment of the Premium Price. Once audited, the Quarterly Reports and the
Premium Price payments shall be closed for the applicable Calendar Quarter(s)
and may not be audited again. Except as provided below, within sixty (60) days
after notice from Abbott following completion of the independent accounting
firm’s audit covering a given Calendar Quarter, NeoGenomics will pay to Abbott
the amount of any Premium Price determined by such audit to be outstanding. The
costs of such an audit shall be borne by Abbott; provided, however, that, if
such audit determines that the aggregate Premium Price paid by NeoGenomics for
the audited Calendar Quarter(s) to be at least ten percent (10%) less than the
Premium Price determined by the auditor to be due and payable, then NeoGenomics
will promptly reimburse Abbott for the costs of such audit. If such audit
determines that NeoGenomics overpaid the amount of Premium Price otherwise
determined by the auditor to be due and payable for the audited Calendar
Quarter(s), then Abbott will credit the amount of such overpayment to
NeoGenomics against future amounts payable by NeoGenomics under this Agreement.
Abbott’s right to audit a specific Calendar Quarter or the Premium Price
payments owed with respect thereto, will terminate three (3) years after
Abbott’s receipt of the Quarterly Report relating to such Calendar Quarter.
 
12

--------------------------------------------------------------------------------



 
           4.2           Evaluation Products. Abbott shall provide NeoGenomics
with reasonable quantities of Evaluation Products at no cost to NeoGenomics.


Article 5
 Orders And Forecasting


           5.1           Forecasting and Ordering. Within thirty (30) days
following identification of the Products in Exhibit A, NeoGenomics shall provide
Abbott with a written good faith forecast for quantities of Products required by
NeoGenomics for the subsequent twelve (12) month period. The forecast shall be a
rolling annual forecast and it shall be updated by NeoGenomics at least ten (10)
days before the end of each Calendar Quarter and shall provide NeoGenomics’
forecasted requirements of Products for the subsequent twelve (12) month period.
The first three (3) months of each such forecast shall constitute a firm
purchase order for Products. The last nine (9) months of each forecast shall not
be binding on either party and shall be used for planning purposes and safety
stock building. In any Calendar Year, NeoGenomics will not issue a forecast for,
or order, a greater quantity of Products than NeoGenomics reasonably believes
will be necessary to fulfill its anticipated needs for the Melanoma LDT during
such Calendar Year. If Abbott reasonably believes that NeoGenomics has ordered
Products in excess of the foregoing limitation, Abbott reserves the right to
adjust the applicable purchase order to withhold shipment of such excess
quantities.


           5.2           Purchase Orders. Firm purchase orders shall be placed
at the end of each Calendar Quarter detailing the exact quantities of Product
which NeoGenomics requires to be delivered in the following Calendar Quarter,
consistent with the forecast provided pursuant to Section 5.1. Orders shall be
placed upon NeoGenomics’ purchase order forms, specifying quantities of Products
ordered and the initial requested delivery dates, which will be no less than
three (3) days after Abbott’s receipt of the purchase order. NeoGenomics will
not be required to specify all delivery dates for the entire Calendar Quarter on
each such advance purchase order, but rather only those delivery dates
reasonably anticipated to meet NeoGenomics’ needs for the first thirty (30) days
of such Calendar Quarter. For all other delivery dates during the Calendar
Quarter, NeoGenomics will give Abbott at least two (2) days written notice
before any such requested delivery date; provided, however, that NeoGenomics
will not specify such subsequent delivery dates more frequently than two (2)
times per month during the remainder of the Calendar Quarter. In all other
respects, the obligations and rights of the parties shall be governed by the
terms and conditions of this Agreement. None of the general terms and conditions
set forth in any purchase order form used by NeoGenomics or any acknowledgement
form used by Abbott shall be applicable. If, as of the last day of any Calendar
Quarter, NeoGenomics has not specified delivery dates for all of the Products
ordered pursuant to its firm purchase order for such Calendar Quarter, as placed
pursuant to this Section 5.2, then Abbott may ship the remaining undelivered
quantities of Products specified in such purchase order to NeoGenomics during
the fifteen (15) day period after such Calendar Quarter, and Abbott may invoice
NeoGenomics for such shipped Products pursuant to Section 6.2.
 
13

--------------------------------------------------------------------------------



 
           5.3           Excess Quantities. If NeoGenomics orders quantities of
Product in any Calendar Quarter in excess of one hundred ten percent (110%) of
the quantities set forth in the applicable forecast for such Calendar Quarter,
Abbott will first supply such excess quantities from the safety stock
established pursuant to Section 5.4 below. To the extent the excess quantities
ordered by NeoGenomics exceed the safety stock, Abbott will not be obligated to
supply the excess quantities, but Abbott will use commercially reasonable
efforts to supply such excess quantities within thirty (30) days after its
receipt of the applicable purchase order(s).


           5.4           Safety Stock. Within sixty (60) days after the
Effective Date, Abbott will establish and at all times during the term of this
Agreement maintain a safety stock of Products exclusively available to
NeoGenomics in quantities sufficient to satisfy NeoGenomics’ requirements for
Products for the succeeding sixty (60) days based on NeoGenomics’ most recent
Quarterly Forecast. Deliveries by Abbott to NeoGenomics of Products may be taken
from the safety stock. Abbott’s safety stock shall be rotated with its regular
inventory of Products to maintain shelf life. Abbott shall keep NeoGenomics
reasonably informed of the level of safety stock. If the safety stock drops
below a sixty (60) day supply, Abbott will use commercially reasonable efforts
to replenish the safety stock as quickly as practicable. In the event that
Abbott terminates this Agreement pursuant to Section 14.2, Section 14.3 or
Section 14.4, NeoGenomics will be obligated to purchase the unsold portion of
said safety stock from Abbott at the price in effect as of the effective date of
termination of this Agreement, provided such safety stock Products comply with
the then current Specifications.


           5.5           Failure to Supply; Resumption. In the event that Abbott
fails or will fail, for any reason (including an event of force majeure), to
supply a Product in accordance with the quantities and/or delivery dates
specified by NeoGenomics in a firm purchase order, and before exhausting the
safety stock of such Product, Abbott will promptly notify NeoGenomics and shall
have a period of forty five (45) days to cure such failure. During such
forty-five (45) day cure period, if Abbott is able to supply some but not all of
its other customers’ demands and elects to do so, then NeoGenomics may require
Abbott to equitably allocate its manufacturing capacity among NeoGenomics’
requirements for Products and all other customers’ demands (based on relative
percentages of total sales for the three (3) months immediately preceding the
onset of Abbott’s failure). If Abbott’s failure to timely supply continues, or
is reasonably expected to continue, for more than forty-five (45) days,
NeoGenomics may, at its discretion and upon written notice to Abbott: (a)
continue to receive an allocated portion of the quantities of Products; (b)
require Abbott to supply the undelivered Products at a future date agreed upon
by the parties in writing; or (c) obtain the quantity of Products that Abbott is
unable to supply from a Third Party mutually agreed upon by the parties and who
has a valid license from Abbott to manufacture the Products. If NeoGenomics
chooses clause (c) and no Third Party has such a license for the Products,
Abbott agrees that it will use its commercially reasonable efforts to negotiate
such a license as expeditiously as practicable and that it will not unreasonably
withhold granting such a license in order that NeoGenomics can continue to
receive Products without interruption. For avoidance of doubt, notwithstanding
the foregoing, Abbott will have no obligation to grant a license to a Third
Party on commercially unreasonable terms or if granting such a license would
result in any material adverse consequences to Abbott under any agreement
between Abbott and any of its licensors. NeoGenomics shall have the right to
adjust the Annual Forecast under Article 3 of this Agreement in the event Abbott
is unable to supply a Product in accordance with the quantities or delivery
dates specified by NeoGenomics in a firm purchase order. If NeoGenomics elects
under clause (c) above to obtain Products from a Third Party, and Abbott is
thereafter able to demonstrate, to NeoGenomics’ reasonable satisfaction, that
Abbott is again able to consistently supply such Products to NeoGenomics, then
NeoGenomics will resume purchasing the Products from Abbott for the remainder of
the term of this Agreement within ninety (90) days after Abbott’s demonstrated
capabilities to resume supply; provided, that such time period will be extended
to the extent of NeoGenomics’ pre-existing contractual purchase commitments with
the Third Party (if any), but not to exceed an additional one hundred eighty
(180) days.
 
14

--------------------------------------------------------------------------------



 
Article 6
 Delivery And Invoicing


           6.1           Delivery Terms. Abbott will ship Products ordered by
NeoGenomics, FCA (Incoterms 2000), Abbott’s manufacturing facility, in
accordance with the quantities, delivery dates, and delivery and shipping
instructions specified in NeoGenomics’ purchase orders. If the carrier noted on
the purchase order is not available, or if the purchase order does not designate
a carrier, then Abbott shall contact NeoGenomics for instructions regarding the
mode of shipment. Unless otherwise directed by NeoGenomics, Abbott will obtain
insurance for all shipments of Products, at NeoGenomics’ expense. Abbott’s
responsibility shall be to deposit the ordered Products with the designated
carrier within the shipping periods specified, and Abbott shall not be liable
for late delivery if so accomplished. Title and risk of loss shall pass to
NeoGenomics upon delivery to the designated carrier for shipment. Abbott will
inform the carrier of any temperature, pressure or other special storage or
handling instructions for the Products.


           6.2            Invoices and Payment. Abbott shall invoice NeoGenomics
for Products (and shipping and insurance costs) upon shipment of the Products
ordered by NeoGenomics. Such invoices shall be paid in full within thirty (30)
days of the date such invoice is received by NeoGenomics. All payments hereunder
shall be sent via check or wire transfer as follows:


                            If by check:


                            Abbott Laboratories Inc.
                            75 Remittance Drive Suite #6809
                            Chicago, IL 60675-6809
 
15

--------------------------------------------------------------------------------



 
                            If by wire transfer:


                            Northern Trust Company
                            Chicago, Illinois
                            ABA: 071000152
                            Swift Code: CNORUS44
                            Acct Name: Abbott Molecular Inc.
                            Acct Number: 31599333


           6.3           Currency. All invoices under this Agreement shall be
stated and paid in United States dollars.


           6.4           Taxation. The prices quoted herein do not include the
costs of any taxes, licenses, permits, fees or tariffs which may be levied by
any government or governmental agency on the sale or transport of Products. Any
such taxes, licenses, permits, fees or tariffs which are paid by Abbott
(excluding taxes on Abbott’s net income) shall be included in the invoices
issued to NeoGenomics.


Article 7
 Manufacturing And Quality Assurance


           7.1           Manufacture. Abbott shall manufacture the Products in
accordance with: (a) the Specifications; (b) applicable Quality Systems and GMP
Requirements; and (c) all pertinent rules and regulations of the FDA, as the
same may be amended from time to time.


           7.2           Testing. Abbott shall test or cause to be tested each
lot of Product in accordance with standard operating procedures to be set forth
in Exhibit F upon identification of the Products pursuant to Section 2.2
(“Release Testing”).


           7.3           Certificate of Analysis. Abbott will deliver all
Products with a certificate of analysis (“CoA”) verifying their compliance with
the current Specifications. The CoA will be lot specific and conform to the
requirements in the Specifications. The CoA must show a summary of the physical
inspection, Release Testing, and performance testing results, and have Abbott’s
quality representative’s signature and date of approval. Abbott will send a CoA
to NeoGenomics with each delivery of Products. NeoGenomics is entitled to rely
on such CoA for all purposes of this Agreement. Nothing in this Agreement shall
be construed to require NeoGenomics to perform any incoming testing, analytical
or otherwise, on any Products received from Abbott.
 
16

--------------------------------------------------------------------------------



 
           7.4           Product Dating. Each Product shall have at least twelve
(12) months of remaining shelf life on the date of delivery to NeoGenomics’
designated carrier.


           7.5           Manufacturing Site. During the term of this Agreement,
Abbott shall manufacture Product using Abbott’s facilities located in Des
Plaines, Illinois, or wherever Abbott may relocate its manufacturing facilities;
provided, however, Abbott must give at least ninety (90) days prior written
notice to NeoGenomics of any such relocation. Abbott’s new facility shall be
subject to one (1) additional site inspection by NeoGenomics quality assurance
personnel, in accordance with Section 8.2, and Abbott shall use commercially
reasonable efforts to have the new manufacturing site become acceptable to
NeoGenomics’ quality policies within nine (9) months of relocating Product
manufacture.


           7.6           Non-Conforming Product. Within forty-five (45) days of
NeoGenomics’ receipt thereof, NeoGenomics may reject any Product supplied
hereunder which does not conform to the Specifications (“Non-Conforming
Product”), provided that such Non-Conforming Product has not become
non-conforming due to any failure by NeoGenomics or its agents or
representatives to handle, maintain or store such Product as required by the
labeling or the Specifications. NeoGenomics shall provide written notice to
Abbott specifying the reason for such rejection. If NeoGenomics does not reject
any Product supplied hereunder within forty-five (45) days of NeoGenomics’
receipt thereof, the Product shall be considered accepted, and all claims with
respect to Product not conforming with Specifications shall be deemed waived by
NeoGenomics, except as to latent defects which are not reasonably discoverable
within such forty-five (45) day period. At the request and expense of Abbott,
NeoGenomics shall return the defective Product, or a representative sample
thereof, to Abbott for testing. Should such test results reasonably confirm the
Product is a Non-Conforming Product, as promptly as practicable (but in no event
more than thirty (30) days) after such determination, Abbott shall send
conforming replacement Products to NeoGenomics at no cost to NeoGenomics. At
Abbott’s direction, NeoGenomics will either return all Non-Conforming Products
to Abbott’s facilities, at Abbott’s expense, or destroy all Non-Conforming
Products and certify such destruction in writing.


           7.7           Product Retains. Abbott will provide, at no additional
charge, three (3) samples of each lot of Products supplied to NeoGenomics under
this Agreement, and NeoGenomics will retain such samples for at least one (1)
year beyond the expiration date of such lot. In the event of a dispute regarding
any Non-Conforming Product that Abbott and NeoGenomics are unable to resolve in
a timely manner, a sample of the alleged Non-Conforming Product and two (2) of
the retained samples from such lot of such Product, along with a reference batch
which has previously been accepted by NeoGenomics as conforming to the
Specifications, together with the testing methodologies agreed upon by the
parties, shall be submitted by NeoGenomics to an independent laboratory
reasonably acceptable to both parties for testing against the Specifications.
The laboratory’s determination of the Product’s conformance or non-conformance
to the Specifications shall be binding upon the parties. If the laboratory
determines that the Product is conforming, NeoGenomics will pay all independent
laboratory costs, as well as any shipping costs incurred by Abbott in connection
with the laboratory’s determination. If the laboratory determines that the
Product is non-conforming, Abbott will pay all independent laboratory costs, as
well as any shipping costs incurred by NeoGenomics in connection with the
laboratory’s determination.
 
17

--------------------------------------------------------------------------------



 
           7.8           Quality System. Abbott will maintain a quality system
to ensure that the Products are manufactured in accordance with: (a) applicable
Quality Systems and GMP Requirements; and (b) all pertinent rules and
regulations of the FDA, as the same may be amended from time to time.


           7.9           Product Safety. Each party will be solely responsible
for implementing and maintaining its own environmental, health and safety
procedures for the handling, storage and use of the Products and any other
materials or hazardous waste which may be used or may arise in connection with
the use of the Products. The parties will cooperate reasonably and in good faith
to ensure employee and public safety.


Article 8
 Regulatory Matters


           8.1           Notice of Regulatory Agency Action. Each party shall,
as promptly as practicable (but in any event within ten (10) days) inform the
other party of any formal or informal inquiry, notice, warning or other
communication from any regulatory authority relating to any Products or the
Melanoma LDT.


           8.2           Site Inspections. Upon at least five (5) days prior
notice, Abbott shall, from time to time during the term of this Agreement, but
no more frequently than once per Calendar Year, allow representatives of
NeoGenomics to tour and inspect all facilities utilized by Abbott in
manufacturing, testing, packaging and shipment of Products sold to NeoGenomics
under this Agreement for the purposes of verifying compliance with quality
control regulations. During such visits, Abbott shall provide reasonable access
to its manufacturing quality control documentation and shall cooperate with such
representatives in every reasonable manner. NeoGenomics shall also have the
right at any time, upon reasonable prior written notice to Abbott (as dictated
by applicable regulatory authorities’ requirements), to conduct any audits that
are specifically mandated by any regulatory authority or that are reasonably
required to permit NeoGenomics to respond to specific questions from any
regulatory authority.


           8.3           Regulatory Agency Compliance. Each party shall comply
with any applicable laws and regulations that require such party to: (a) allow
representatives of the FDA or any other regulatory authority with jurisdiction
over the manufacture or marketing the Products or the Melanoma LDT, as
applicable, to tour and inspect all facilities utilized by Abbott in the
manufacture, testing, packaging, storage and shipment of Products sold under
this Agreement or by NeoGenomics in the design, development, validation or
performance of the Melanoma LDT; or (b) respond to requests for information from
the FDA or any other regulatory authority having jurisdiction over the
manufacture or marketing of the Products or the Melanoma LDT. Each party shall
notify the other party as promptly as practicable (but in any event within ten
(10) days) whenever such party receives notice of a pending inspection by any
United States regulatory agency of any facility that is used in the
manufacturing, packaging, storage or shipment of Products, or the design,
development, validation and performance of the Melanoma LDT, as applicable.
 
18

--------------------------------------------------------------------------------



 
Article 9
Melanoma LDT, Abbott IVD,
Other Tests, Third Party Proposals


           9.1           Development of Melanoma LDT. If NeoGenomics elects to
develop the Melanoma LDT as contemplated, it shall be solely responsible for
designing, developing and validating the Melanoma LDT in accordance with all
applicable laws, including without limitation the Act, the Clinical Laboratory
Improvement Amendments (“CLIA”) and any rules, regulations or guidance
promulgated thereunder, and it shall use commercially reasonable efforts to do
so as quickly as possible. Without limiting the foregoing, NeoGenomics will also
be solely responsible for determining which ASRs to include in the Melanoma LDT.
Abbott will not participate or be involved in any way with the design,
development or validation of the Melanoma LDT, or with determining which ASRs to
include in the Melanoma LDT. Solely as may be requested and directed by
NeoGenomics, and as permitted by applicable law, rules and regulations, Abbott
may agree to optimize or customize existing ASRs, or to develop new ASRs, for
NeoGenomics’ use in connection with the Melanoma LDT; provided, however, that
Abbott may do so only in accordance with NeoGenomics’ independently developed
technical requests or instructions. Such customized, optimized or new ASRs would
then constitute Evaluation Products, Products, and/or Exclusive Products for
purposes of this Agreement.


           9.2           Failure to Develop. If NeoGenomics does not develop and
launch the Melanoma LDT within six (6) months after the date on which Abbott
first supplies Products (as identified on Exhibit A and excluding Evaluation
Products) to NeoGenomics under this Agreement, and if such failure or delay is
due to causes beyond NeoGenomics’ reasonable control or to new or changed
circumstances not anticipated by the parties, then Abbott will consult with
NeoGenomics regarding the reasons for such failure or delay and will consider in
good faith a reasonable extension of time for NeoGenomics to complete
development and launch of the Melanoma LDT; provided, however, that Abbott will
have no obligation to grant such an extension of time. If, after fifteen (15)
days of such consultation and good faith consideration, Abbott does not agree to
an extension of time, then it may, in its sole discretion, upon written notice
to NeoGenomics, either: (a) convert this Agreement to a non-exclusive agreement
pursuant to Section 3.4(c); or (b) terminate this Agreement. Notwithstanding the
foregoing, in the event that NeoGenomics, due to factors beyond its reasonable
control, encounters delays in receiving patient samples with the appropriate
patient consents beyond sixty (60) days from the Effective Date, then the six
(6) month deadline in the first sentence of this Section 9.2 shall be extended
day for day for up to an additional sixty (60) days.


           9.3           Marketing of Melanoma LDT. NeoGenomics will be solely
responsible for marketing, promoting, offering, selling, performing and billing
customers and/or Third Party payors for the Melanoma LDT in accordance with
applicable law, rules and regulations. Abbott and its Affiliates will not
participate in any way, directly or indirectly, in the foregoing activities and
will not engage in any co-promotion or other similar activities intended to
promote or otherwise create demand for the Melanoma LDT.
 
19

--------------------------------------------------------------------------------



 
           9.4           Abbott IVD.


                           (a)           Right to Continue Developing Abbott
IVD. Nothing in this Agreement will prevent or restrict Abbott from continuing
to develop and seeking FDA approval or clearance for the Abbott IVD, which may
include ASRs that are similar or identical to the Products, including the
Exclusive Products. To the extent permitted by, and subject to, all applicable
laws and regulations, including those relating to data privacy, if requested by
Abbott, NeoGenomics will provide Abbott with data generated in clinical studies
conducted in connection with the Melanoma LDT for the purpose of supporting
Abbott’s regulatory submissions for the Abbott IVD; provided, that NeoGenomics
shall have no obligation to provide such data if Abbott has terminated this
Agreement for any reason.


                           (b)           Co-Exclusive Rights. If Abbott is
successful in developing and obtaining FDA approval or clearance for the Abbott
IVD, Abbott will offer to NeoGenomics the co-exclusive right to purchase the
Abbott IVD and offer it as a service to its customers through its laboratories
(the “IVD Opportunity”). Such right will be co-exclusive with Abbott, and Abbott
would agree not to sell the Abbott IVD, or sell or license the technology
underlying the Abbott IVD, to Third Party laboratories (other than academic
collaborators for research purposes) during the term of the IVD Agreement (as
defined below), so long as NeoGenomics maintains co-exclusivity in accordance
with subparagraph (d) below.


                           (c)           IVD Agreement. Abbott and NeoGenomics
both acknowledge and agree that if Abbott is successful in developing and
obtaining FDA approval or clearance for the Abbott IVD and if NeoGenomics elects
to purchase and offer the Abbott IVD, the parties will use their commercially
reasonable best efforts and will negotiate in good faith to enter into a
separate written agreement (the “IVD Agreement”) setting forth pricing and other
terms and conditions substantially similar to the terms and conditions in this
Agreement, modified as appropriate to reflect the different types of products,
provided, that the effective price of the Abbott IVD will not materially change
from the aggregate Purchase Price paid under this Agreement by NeoGenomics for
the Products used in its Melanoma LDT (calculated on a per test basis).
Notwithstanding the foregoing:


 
(i)
if Abbott utilizes ASRs in the Abbott IVD which are different than the Products
utilized in the Melanoma LDT and the ASRs used in the Abbott IVD are subject to
licensing and/or royalty payments for the intellectual property underlying such
ASRs that are higher in the aggregate than the licensing and/or royalty payments
incurred for the Products used in the Melanoma LDT, then, after conferring with
NeoGenomics and outlining the differences in royalties and licensing fees
underlying the ASRs, Abbott shall have the right to pass through solely the
effects of such incremental royalty/licensing costs to NeoGenomics in the
effective pricing for the Abbott IVD; and/or

 
20

--------------------------------------------------------------------------------



 
 
(ii)
if the Abbott IVD includes a greater number of ASRs (i.e., probes) than
NeoGenomics uses in its Melanoma LDT, the price for the Abbott IVD will be
increased proportionately (but taking into account manufacturing costs for such
additional ASR(s) used in the Abbott IVD to the extent such manufacturing costs
are greater than the manufacturing costs for the Products used in the Melanoma
LDT) to reflect such greater number of ASRs.

 
In addition, in connection with entering into the IVD Agreement, Abbott and
NeoGenomics will use their commercially reasonable best efforts and negotiate in
good faith to agree upon new annual forecasts pursuant to the IVD Agreement to
reflect the anticipated impact to NeoGenomics of the Abbott IVD which new annual
forecasts will not be materially higher than the Annual Forecasts for the
Melanoma LDT. At least ninety (90) days prior to Abbott’s anticipated submission
of a Pre-Market Approval application (PMA) for the Abbott IVD, Abbott will
provide NeoGenomics with written notice offering it the IVD Opportunity. If
NeoGenomics elects to commence negotiations relating to the IVD Opportunity, it
will so notify Abbott in writing within ten (10) days after its receipt of such
notice. If NeoGenomics does not elect to purchase and offer the Abbott IVD
within ten (10) days after its receipt of such notice, or if the parties are
unable to reach agreement as to the terms of the IVD Agreement within sixty (60)
days of good faith negotiations consistent with this paragraph (c) after
NeoGenomics elects to enter into negotiations with respect to the IVD
Opportunity, the matter will be escalated to the President of NeoGenomics
(currently Robert Gasparini) and the President of Abbott (currently Stafford
O’Kelly) for resolution.


                           (d)           Maintenance of Co-Exclusivity;
Termination. Without limiting the foregoing, the parties agree that the IVD
Agreement will contain provisions substantially similar to those set forth in
Section 3.4 of this Agreement requiring annual forecasts and annual reviews
thereof with respect to NeoGenomics’ sales of the Abbott IVD, and its
maintenance of its co-exclusive rights. The parties agree that the IVD Agreement
will permit Abbott, in its sole discretion to: (i) in a manner consistent with
Section 3.4(c) of this Agreement, convert the IVD Agreement to a non-exclusive
agreement if NeoGenomics’ actual sales of the Abbott IVD in a given Calendar
Year are less than seventy-five percent (75%) of the agreed upon annual sales
forecast for such Calendar Year; and (ii) in a manner consistent with Section
3.4(d) of this Agreement, limit purchases of the Abbott IVD to pre-existing
customers if NeoGenomics’ actual sales of the Abbott IVD in a given Calendar
Year are less than thirty-five percent (35%) of the agreed upon annual sales
forecast for such Calendar Year.
 
21

--------------------------------------------------------------------------------



 
           9.5           Other Tests. Abbott hereby grants to NeoGenomics a
first right to develop two (2) additional LDTs using Abbott ASRs, other Abbott
products and/or Abbott Intellectual Property relating to the disease states
identified in Exhibit G (each, an “Additional Test”). NeoGenomics will notify
Abbott in writing within ninety (90) days after the Effective Date if it elects
to commence negotiations relating to the first Additional Test described in
Exhibit G (the “Initial Decision Period”). Abbott will notify NeoGenomics in
writing when Abbott believes that its products or intellectual property relating
to other potential Additional Tests are ready to be commercialized, which notice
will describe the applicable products and/or intellectual property in reasonable
detail; provided, that Abbott will not deliver such notice to NeoGenomics prior
to the earlier of June 30, 2010, or the date which is thirty (30) days after the
parties have executed a Subsequent Development Agreement (as defined below)
regarding the first Additional Test described in Exhibit G. If NeoGenomics
elects to commence negotiations relating to an Additional Test other than the
first Additional Test described in Exhibit G, it will so notify Abbott in
writing within thirty (30) days after its receipt of notice from Abbott relating
to such Additional Test (the “Additional Decision Period” and together with the
Initial Decision Period, each a “Decision Period”). Subject to the terms hereof,
until the expiration of both the applicable Decision Period and Negotiation
Period with respect to an Additional Test, Abbott shall not pursue negotiations
with, nor negotiate with or furnish information regarding such Additional Test
to any Third Party (except academic collaborators for research purposes). Each
date on which NeoGenomics provides written notice of its desire to commence
negotiations regarding an Additional Test is referred to herein as a
“Commencement Date.” For a period of ninety (90) days following a Commencement
Date (an “Initial Negotiation Period”), the parties will negotiate exclusively
and in good faith to enter into a definitive agreement (a “Subsequent
Development Agreement”) providing for the development and commercialization of
the applicable Additional Test; provided, however, that neither party will be
obligated to enter into such a Subsequent Development Agreement except on
mutually acceptable terms and conditions. The parties intend and agree that each
Subsequent Development Agreement shall be negotiated in good faith based upon
the same guiding principles and economic models that were the basis for this
Agreement, and each Subsequent Development Agreement will, to the extent
applicable in light of the different products and intellectual property at
issue, contain terms and conditions that are similar to the terms and conditions
in this Agreement. If, for any reason, the parties do not execute a Subsequent
Development Agreement for a particular Additional Test, the parties rights and
obligations under this Section 9.5 shall continue with respect to the other
Additional Tests. If the parties execute Subsequent Development Agreements
relating to any two (2) of the Additional Tests, the parties’ respective rights
and obligations under this Section 9.5 shall terminate with respect to the other
Additional Tests. If NeoGenomics does not notify Abbott of its election to
commence negotiations for an Additional Test within the above thirty (30) day or
ninety (90)  day period, as applicable, Abbott will be free to enter into one or
more agreements with one or more Third Parties regarding the development and
commercialization of such Additional Test. If the parties do not execute a
Subsequent Development Agreement within ninety (90) days after the Commencement
Date for an Additional Test, the matter will be escalated to the President of
NeoGenomics (currently Robert Gasparini) and the President of Abbott (currently
Stafford O’Kelly) for resolution, and such individuals shall have an additional
fifteen (15) days (the “Escalated Negotiation Period”) in which to negotiate in
good faith the terms of such Subsequent Development Agreement. If such
individuals are unable to agree upon the terms of such Subsequent Development
Agreement within such additional fifteen (15) day period, Abbott will be free to
enter into one or more agreements with one or more Third Parties regarding the
development and commercialization of the applicable Additional Test, and
NeoGenomics will have no further rights with respect thereto.
 
22

--------------------------------------------------------------------------------



 
           9.6           Third Party Proposal. If at any time during the term of
this Agreement, there is a Third Party Proposal, then NeoGenomics will notify
Abbott in writing of such Third Party Proposal thirty (30) days prior to
acceptance of such Third Party Proposal, such notice to include a reasonably
detailed description of such Third Party Proposal including the identity of the
Third Party involved to the extent not precluded by a confidentiality agreement
with such Third Party and a description of the relevant terms of such Third
Party Proposal including the name of the Third Party if such Third Party is one
of the parties listed on Exhibit I. As used herein, “Third Party Proposal”
means: any written offer with respect to any: (i) merger, consolidation, other
business combination or similar transaction involving NeoGenomics or any of its
subsidiaries; (ii) sale, lease, license or other disposition, directly or
indirectly, whether by merger, consolidation, business combination, share
exchange, joint venture or otherwise, of assets of NeoGenomics (including equity
interests of any of its subsidiaries) or any subsidiary of NeoGenomics
representing fifty percent (50%) or more of the consolidated assets, revenues or
net income of NeoGenomics and its subsidiaries; (iii) sale, lease, license or
other disposition, directly or indirectly, of all or substantially all of
NeoGenomics’ assets that are used in designing, developing, validating,
marketing, selling, performing or billing for the Melanoma LDT; (iv) issuance or
sale or other disposition (including by way of merger, consolidation, business
combination, share exchange, joint venture or similar transaction) of equity
interests representing fifty percent (50%) or more of the voting power of
NeoGenomics; (v) transaction or series of transactions in which any Third Party
would acquire beneficial ownership or the right to acquire beneficial ownership,
or any group (each as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder) has been
formed which beneficially owns or has the right to acquire beneficial ownership,
of equity interests representing fifty percent (50%) or more of the voting power
of NeoGenomics; or (vi) any combination of the foregoing.


Article 10
 Representations And Warranties


           10.1         Abbott Representations and Warranties. Abbott represents
and warrants to NeoGenomics that:


                           (a)           it has the full power and right to
enter into this Agreement and it is not currently a party to any other
agreements that are inconsistent with the provisions of this Agreement;


                           (b)           the Products will be manufactured in
accordance with the Specifications, Quality Systems and GMP Requirements, as
required by the Act, all pertinent rules and regulations of the FDA, and all
other applicable national, state and local laws, regulations, and guidelines;


                           (c)           the Products will not be adulterated or
misbranded within the meaning of the Act;


                           (d)           Abbott owns or has the exclusive right
to grant licenses and sublicenses to the patents and patent applications listed
in Exhibit H; and


                           (e)           Abbott has not granted any licenses or
sublicenses to any Third Party under the patents and patent applications listed
in Part 2 of Exhibit H.


           10.2         NeoGenomics Representations and Warranties. NeoGenomics
represents and warrants to Abbott that:
 
23

--------------------------------------------------------------------------------



 
                           (a)           it has the full power and right to
enter into this Agreement and it is not currently a party to any other
agreements that are inconsistent with the provisions of this Agreement; and


                           (b)           the Melanoma LDT will be designed,
developed, validated, marketed, sold, performed and billed by NeoGenomics in
strict compliance with all applicable laws and regulations.


           10.3         Disclaimers.


                           (a)           Abbott makes no representation or
warranty of any kind relating to the Melanoma LDT or any analytical or clinical
performance claims concerning the Products (including the Evaluation Products),
including without limitation any claim that the Products (including the
Evaluation Products) are appropriate or suitable for use in the Melanoma LDT.


                           (b)          Except as expressly set forth in this
Agreement, Abbott makes no representations or warranties of any kind, either
express or implied, including, but not limited to, implied warranties of
merchantability, fitness for a particular purpose or non-infringement.


Article 11
 Intellectual Property


           11.1         Abbott Intellectual Property. Abbott (or its Affiliate)
will be and remain the sole and exclusive owner of all right, title and interest
in and to any and all Intellectual Property that is owned or developed by Abbott
or its Affiliates.


           11.2         NeoGenomics Intellectual Property. NeoGenomics (or its
Affiliate) will be and remain the sole and exclusive owner of all right, title
and interest in and to any and all Intellectual Property that is: (a) owned or
developed by NeoGenomics or its Affiliates prior to the Effective Date; or (b)
developed by NeoGenomics (or its Affiliate) on or after the Effective Date and
does not arise or result from use or incorporation of the Products in any way.


           11.3         Joint Intellectual Property. Any Intellectual Property
developed by NeoGenomics after the Effective Date that arises or results from,
or that uses or incorporates the Products in any way (including the Melanoma
LDT) shall be jointly owned by NeoGenomics and Abbott. Neither party shall
license such jointly owned Intellectual Property without the prior written
consent of the other party, which shall not be unreasonably withheld.


           11.4         No New License Grants. After the Effective Date, Abbott
will not grant to any Third Party any license or sublicense under the patents
and patent applications listed in Part 2 of Exhibit H for practice in the
Territory in the field of melanoma diagnosis.
 
24

--------------------------------------------------------------------------------



 
Article 12
Confidential Information


           12.1         Confidential Information. It is contemplated that in the
course of the performance of this Agreement each party may, from time to time,
disclose certain trade secrets and other non-public, proprietary and/or
confidential information to the other (“Confidential Information”). Each party
(the “Receiving Party”) agrees that it will not disclose Confidential
Information received from the other party (the “Disclosing Party”) and that it
will not use Confidential Information disclosed to it by the Disclosing Party
for any purpose other than to fulfill its obligations under this Agreement.
Confidential Information includes, without limitation: (a) information
constituting trade secrets of either party; (b) information relating to existing
or contemplated products, services, technology, designs, processes, formulae and
research and development (in whatever stage) of either party; (c) information
relating to technology, patent rights or products of either party; (d)
information relating to business plans, methods of doing business, sales or
marketing methods, customer lists, customer usages or requirements of either
party; and (e) any other information disclosed hereunder that is either
identified as confidential or, from the nature of the information or the
circumstances surrounding its disclosure, should reasonably be considered to be
confidential.


           12.2         Exclusions. Confidential Information does not include
information that:


                           (a)           was already known to the Receiving
Party, other than under an obligation of confidentiality to the Disclosing
Party, at the time of disclosure by the other party;


                           (b)           is or becomes generally available to
the public or otherwise part of the public domain other than through the
Receiving Party’s breach of this Agreement;


                           (c)           was disclosed to the Receiving Party,
other than under an obligation of confidentiality, by a Third Party who, to the
Receiving Party’s knowledge, had no obligation to the Disclosing Party not to
disclose such information;


                           (d)           was developed by the Receiving Party
independently and without reference to Confidential Information received from
the Disclosing Party as evidenced by the Receiving Party’s own written records;


                           (e)           was disclosed to the Receiving Party
pursuant to the last sentence of Section 9.4(a), solely to the extent used for
the purposes described therein; or


                           (f)           was disclosed to the Receiving Party
for purposes of prosecuting Intellectual Property rights arising under Section
11.3, solely to the extent used for the purposes described therein.


           12.3         Term of Confidentiality; Safeguarding. Except as
otherwise agreed in writing, during the term of this Agreement and for a period
of five (5) years following the expiration or termination of this Agreement for
any reason, the Receiving Party shall take at least the same measures to protect
the confidentiality of the Disclosing Party’s Confidential Information as it
takes to protect its own proprietary and confidential information of like kind
and sensitivity, but in no event shall the Receiving Party use less than
reasonable care.
 
25

--------------------------------------------------------------------------------



 
           12.4         Disclosure Required by Law. In the event that a
Receiving Party is required by applicable law, rule or regulation or by judicial
or administrative process to disclose the Disclosing Party’s Confidential
Information, the Receiving Party will notify the Disclosing Party as promptly as
practicable and allow the Disclosing Party to oppose such process and/or seek
protective order to limit exposure to and dissemination of said Confidential
Information. The Receiving Party will cooperate with the Disclosing Party (at
the Disclosing Party’s expenses) in opposing such process or seeking a
protective order. If the Disclosing Party is unsuccessful, the Receiving Party
may disclose the requested Confidential Information to the minimum extent
required by law.


           12.5         Publicity. Neither party shall use the name or
trademarks of the other party in any publicity, advertising or in any written,
verbal or any other form of public disclosure without the express written
consent of the other party. Notwithstanding the foregoing, Abbott agrees that it
will work in good faith with NeoGenomics to develop a standard set of talking
points about the nature of this Agreement that NeoGenomics can use to answer
investor questions related to its relationship with Abbott and that once such
talking points have been approved, NeoGenomics will not be required to seek the
written consent of Abbott to utilize such talking points with investors. Abbott
further agrees that it will work with NeoGenomics to develop a mutually
acceptable written description of this Agreement and the relationship with
Abbott contemplated by this Agreement which can be utilized in NeoGenomics’
parent company’s periodic filings with the SEC, and that once such written
description has been approved by Abbott, NeoGenomics will not need to obtain
further approvals from Abbott to utilize such written description in
NeoGenomics’ parent company’s filings with the SEC, unless there are material
changes to such description.


           12.6         Existence of the Agreement. The existence of and the
relationship created under this Agreement is confidential and shall be treated
as Confidential Information pursuant to the terms of this Agreement.


           12.7         Required Securities Disclosure. Notwithstanding anything
to the contrary in this Agreement, if NeoGenomics is required to file a copy of
this Agreement with the Securities and Exchange Commission, it shall provide
Abbott with as much notice as possible and allow Abbott a reasonable opportunity
to review and comment on any redacted version of this Agreement before it is
filed by NeoGenomics, provided that NeoGenomics will bear the sole
responsibility of ensuring its own compliance with applicable securities laws.

 
Article 13
 Indemnification And Liability


           13.1         Indemnification by Abbott. Abbott will indemnify, defend
and hold harmless NeoGenomics and its Affiliates, employees, officers, directors
and agents (collectively, the “NeoGenomics Indemnitees”) from and against any
suit, proceeding, claim, liability, loss, damage, fines, penalties, costs or
expense, including reasonable attorneys’ fees (collectively, “Losses”) that any
of the NeoGenomics Indemnitees may hereinafter incur, suffer, or be required to
pay arising out of or resulting from: (a) any breach by Abbott of the terms of
this Agreement; or (b) Abbott’s negligence or willful misconduct. The foregoing
indemnity shall not apply to the extent that any Losses arise or result from the
negligence or willful misconduct of the NeoGenomics Indemnitees.
 
26

--------------------------------------------------------------------------------



 
           13.2         Indemnification by NeoGenomics. NeoGenomics will
indemnify, defend and hold harmless Abbott and its Affiliates, employees,
officers, directors and agents (collectively, the “Abbott Indemnitees”) from and
against any Losses that any of the Abbott Indemnitees may hereinafter incur,
suffer, or be required to pay arising out of or resulting from: (a) the design,
development, validation, marketing, sale, performance or billing of the Melanoma
LDT; (b) any breach by NeoGenomics of the terms of this Agreement; or (c)
NeoGenomics’ negligence or willful misconduct. The foregoing indemnity shall not
apply to the extent that any Losses arise or result from the negligence or
willful misconduct of the Abbott Indemnitees.


           13.3         Cooperation and Notice Requirements. With respect to any
claim for which a party seeks indemnification from the other hereunder, the
party seeking indemnification will: (a) provide prompt notice to the other of
the claim for which indemnification is sought and tender to it the defense of
such claim; and (b) provide reasonable cooperation and assistance to the
indemnifying party in the defense of such claim. Neither party will be bound by
any settlement agreement entered into without such party’s prior written
consent, which shall not be unreasonably withheld.


           13.4         Termination of Indemnification Obligations. All
obligations for indemnification on the part of parties hereto shall expire three
(3) years from the date of termination of this Agreement, except with respect to
claims already notified to the other party prior to the end of such three (3)
year period.


           13.5         Insurance.


                           (a)           NeoGenomics will obtain and maintain
during the term of the Agreement and for a period of two (2) years after
expiration or termination of this Agreement product liability and general
comprehensive liability insurance covering bodily injury and property damage in
an amount of not less than $1.0 million per occurrence and $5.0 million in the
aggregate.


                           (b)           Abbott represents that it is
self-insured for product liability and general liability, and that it has and
will maintain such coverage for the term of this Agreement and for a period of
two (2) years after the expiration or termination of this Agreement. Such
self-insurance is in an amount which is reasonable and customary in the global
pharmaceutical and medical products industry for companies of comparable size
and activities.


           13.6         Limitation of Liability. In no event shall either party
be liable to the other party for any indirect, incidental, punitive, special,
exemplary or consequential damages, whether based upon a claim or action of
contract, warranty, negligence, strict liability or other tort, a product claim,
or otherwise that arises out of or is related to this Agreement. In addition,
except for liability arising from any intentional breach of this Agreement,
fraud, gross negligence or willful misconduct on the part of Abbott, Abbott’s
maximum liability to NeoGenomics under this Agreement will not exceed Fifteen
Million Dollars ($15,000,000). The forgoing limitations will not apply: (a) to
breaches of the parties’ confidentiality obligations under Article 12; or (b)
where such indirect, incidental, punitive, special, exemplary or consequential
damages are payable to a Third Party and subject to indemnification pursuant to
this Article 13. The allocations of liability in this paragraph represent the
agreed and bargained-for understanding of the parties and the Purchase Price for
the Products reflects such allocations.
 
27

--------------------------------------------------------------------------------



 
Article 14
 Term And Termination


           14.1         Term. This Agreement shall become effective on the
Effective Date, and unless sooner terminated in accordance with the terms
herein, this Agreement shall remain in effect until December 31, 2019 (the
“Initial Term”). Thereafter this Agreement shall automatically renew and
continue in effect for successive renewal terms of two (2) years each (each a
“Renewal Term”) unless twelve (12) months prior to the termination of the
Initial Term of the Agreement or any Renewal Term thereof, either party provides
written notice to the other party that it will not renew the Agreement at the
end of said Initial Term or Renewal Term. Notwithstanding the foregoing, Abbott
agrees that if NeoGenomics has continued to meet the threshold for exclusivity
defined in Section 3.4(b) for the Calendar Year immediately preceding the year
in which the Initial Term or any Renewal Term comes due, Abbott will renew this
Agreement at the end of the Initial Term or such Renewal Term, as the case may
be, pursuant to this Section 14.1; provided, however, nothing in the section
shall obligate Abbott beyond two (2) renewal terms of two (2) years each.


           14.2         Breach. In the event that either party commits a
material breach or default of any of its obligations hereunder (excluding
NeoGenomics’ failure to meet the Annual Forecast), the other party may give the
breaching party written notice of such material breach or default, and shall
request that such material breach or default be cured as soon as reasonably
practicable. In the event that the breach or default is not cured within ninety
(90) days after the date of the non-breaching party’s notice thereof, the
non-breaching party may terminate this Agreement immediately upon written notice
to the breaching party.


           14.3         Insolvency. Either party may terminate this Agreement on
the liquidation, bankruptcy or insolvency of the other party or the appointment
of a receiver or trustee for the property of the other party, or if the other
party makes an assignment for the benefit of creditors, whether any of the
aforesaid events are the outcome of a voluntary act or otherwise. In the event
that a party files for bankruptcy and such party’s trustee rejects this
Agreement, the other party may elect to retain its rights under this Agreement
upon appropriate written notification to said trustee.
 
28

--------------------------------------------------------------------------------



 
           14.4         Change of Control.


                           (a)           Abbott may terminate this Agreement
upon ninety (90) days written notice to NeoGenomics following a Change of
Control involving NeoGenomics (or its permitted successors or assigns) and any
of the companies set forth in Exhibit I, or their successors or assigns.
Abbott’s right to terminate this Agreement pursuant to this Section 14.4 will
continue until the earlier of (i) five (5) years following a Change of Control
involving NeoGenomics (or its permitted successors or assigns) and any of the
companies set forth in Exhibit I, or their successors or assigns and (ii) the
date that is ninety (90) days after the Abbott IVD is first available for
commercial sale in the United States.


                           (b)           If Abbott terminates this Agreement
pursuant to this Section 14.4, as NeoGenomics’ sole and exclusive remedy for
such termination, Abbott will pay to NeoGenomics (or its successor) a
termination payment equal to the greater of: (i) all of the reasonable direct
costs actually incurred by NeoGenomics (and subject to verification and audit by
Abbott or its independent accounting firm) in designing, developing, validating,
marketing, and performing the Melanoma LDT through the date of termination, not
to exceed Seven Million Five Hundred Thousand Dollars ($7,500,000); or (ii) the
sum of:


 
(A)
two and three tenths (2.3) multiplied by the Unaudited Revenue realized by
NeoGenomics for the twelve (12) month period immediately preceding the effective
date of the Change of Control (the “Change of Control Base Revenue Amount”);
plus



 
(B)
one and five tenths (1.5) multiplied by an amount equal to: (1) the Unaudited
Revenue realized by NeoGenomics and/or NeoGenomics’ successor or acquirer, as
the case may be, for the twelve (12) month period immediately preceding the date
on which Abbott elects to terminate this Agreement pursuant to this Section 14.4
(the “Termination Date Revenue Amount”), less (2) the Change of Control Base
Revenue Amount.



                           (c)           Notwithstanding the foregoing, if the
Termination Date Revenue Amount is less than the Change of Control Base Revenue
Amount, then the termination payment payable by Abbott pursuant to this Section
14.4 shall be an amount equal to two and three tenths (2.3) multiplied by the
Termination Date Revenue Amount.


                           (d)           If Abbott terminates this Agreement and
pays the foregoing termination payment, within thirty (30) days thereafter,
NeoGenomics will transfer to Abbott all of the dedicated equipment (i.e.,
greater than fifty percent (50%) usage), supplies, customer lists, sales aids,
marketing materials and other relevant sales, marketing and promotional
materials related to the Melanoma LDT, and Abbott will have the right (but not
the obligation) to hire any of NeoGenomics’ salespeople who are dedicated (on a
full time equivalent basis) to promoting and selling the Melanoma LDT. If a
Change of Control does not involve any of the companies set forth in Exhibit I,
then this Agreement will continue in full force and effect and be binding upon
Abbott and NeoGenomics (or its successor in interest following the Change of
Control) in accordance with its terms. If a Change of Control involves any of
the companies set forth in Exhibit I, but Abbott elects not to terminate this
Agreement pursuant to this Section 14.4, then this Agreement will continue in
full force and effect and be binding upon Abbott and NeoGenomics (or its
successor in interest following the Change of Control) in accordance with its
terms; provided, however, that in such event, NeoGenomics (or its successor)
will no longer have the rights, and Abbott will no longer have the obligations,
set forth in Section 9.5, except to the extent that NeoGenomics exercised such
rights and Abbott’s obligations accrued under such sections prior to termination
pursuant to this Section 14.4.
 
29

--------------------------------------------------------------------------------



 
           14.5         Change in Law. If, in the reasonable opinion of Abbott’s
legal counsel (taking into account all of Abbott’s and its Affiliates’ various
businesses and the legal and regulatory risks facing such businesses), there is
a change in applicable law (whether by statute, regulation, judicial or
administrative decision, informal policy guidance, warning letters or otherwise)
that prohibits the manufacture, marketing, promotion or sale of the Products or
the design, development, validation, marketing, performance or sale of the
Melanoma LDT or LDTs in general and NeoGenomics has received an opinion of
Abbott’s counsel that the manufacture, marketing, promotion or sale of the
Products or the design, development, validation, marketing, performance or sale
of the Melanoma LDT or LDTs are prohibited, then Abbott and NeoGenomics will
negotiate in good faith to amend this Agreement to reflect the anticipated
impact of such events; provided, however, that if the parties are unable to
reach agreement regarding such an amendment within ninety (90) days of good
faith negotiations, Abbott will have the right to terminate this Agreement upon
written notice to NeoGenomics.


           14.6         Force Majeure. Either party may terminate this Agreement
upon written notice to the other party if the other party’s performance of its
obligations hereunder is prevented for more than one hundred eighty (180) days
due to a force majeure condition, as further described in Section 15.1.


           14.7         IVD Agreement. This Agreement will terminate
automatically on the date that the IVD Agreement is executed between the
parties.


           14.8         Other Provisions. In addition to the termination
provisions set forth in this Article 14, this Agreement may be terminated in
accordance with any other provision hereof that expressly gives either party a
right to terminate.


           14.9         Post Termination. Following the expiration or
termination of this Agreement according to its terms (unless terminated
automatically pursuant to Section 14.7 or by Abbott pursuant to Section 14.2,
14.3 or 14.4), Abbott and NeoGenomics agree to use commercially reasonable
efforts to ensure that NeoGenomics can continue to meet its customers’
requirements for the Melanoma LDT.


           14.10       Survival. Termination of this Agreement shall not relieve
either party of any obligations accrued prior to termination. Articles 1, 10,
11, 12, 13, 14 and 15, and Sections 3.5, 7.6 (subject to the time periods
contained therein), 7.7, 8.1, 8.3 and 9.3 shall survive termination or
expiration of this Agreement for any reason.
 
30

--------------------------------------------------------------------------------



 
Article 15
Miscellaneous


           15.1         Force Majeure. Neither party shall be liable to the
other party for damages or losses on account of failure of performance (other
than a failure to make payments when due) if such failure is occasioned by
government action, war, terrorism, fire, explosion, flood, epidemic, strike,
lockout, embargo, shortage of materials or utilities, vendor failure to supply,
act of God or any other cause beyond the affected party’s reasonable control,
provided that the affected party uses commercially reasonable efforts to avoid
the force majeure condition and to remedy the condition as quickly as possible.
The affected party will give the other party prompt written notice of the
occurrence of any force majeure condition, the nature thereof, and the extent to
which the affected party will be unable to perform its obligations under this
Agreement. Such excuse will continue as long as the force majeure condition
continues. Upon cessation of such condition, the affected party will promptly
resume performance under this Agreement.


           15.2         Assignment. This Agreement shall inure to the benefit of
and be binding upon and enforceable by the parties and their successors and
permitted assigns. However, neither party may assign or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the other party, which will not be unreasonably withheld. Notwithstanding the
foregoing, without the other party’s consent: (a) either party may assign or
delegate its rights or obligations, in whole or in part, to one or more
Affiliates of such party, provided that such assignment will not relieve the
assigning party of any obligations under this Agreement; and (b) either party
may assign or delegate its rights or obligations, in whole but not in part,
under this Agreement to a Third Party in connection with a Change of Control,
subject to Section 14.4.


           15.3         Waiver. Any waiver by either party of a breach or a
default of any provision of this Agreement by the other party must be in writing
and will not be construed as a waiver of any succeeding breach of the same or
any other provision, nor shall any delay or omission on the part of either party
to exercise or avail itself of any right, power or privilege that it has or may
have hereunder operate as a waiver of any right, power or privilege by such
party.


           15.4         Severability. If any part of this Agreement is declared
invalid or unenforceable by any court of competent jurisdiction, such
declaration shall not affect the remainder of the Agreement and the invalidated
provision shall be revised in a manner that will render such provision valid
while preserving the parties’ original intent to the maximum extent possible.


           15.5         Independent Contractors. The parties are independent
contractors and nothing in this Agreement is intended to, or shall be construed
to, constitute a partnership, joint venture or agency relationship between the
parties. Neither party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other party.
All persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.
 
31

--------------------------------------------------------------------------------



 
           15.6         Entire Agreement. This Agreement, together with any
exhibits hereto, constitutes the entire agreement between the parties relating
to the subject matter hereof and all previous agreements or arrangements between
the parties, written or oral, relating to the subject matter hereof are
superseded.


           15.7         Amendment. No amendment, alteration or modification of
any of the provisions of this Agreement will be binding unless made in writing
and signed by the parties.


           15.8         Compliance with Law. In performing this Agreement, each
party shall comply with all applicable laws, rules and regulations and shall not
be required to perform or omit to perform any act required or permitted under
this Agreement if such performance or omission would violate the provisions of
any such law, rule or regulation.


           15.9         Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.


           15.10       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without regard
to its conflicts of laws principles.


           15.11       Alternative Dispute Resolution. The parties agree that
any dispute that arises in connection with this Agreement shall be settled by
binding Alternative Dispute Resolution in the manner described in Exhibit J.


           15.12       Notices. All notices required or permitted under this
Agreement must be in writing and sent to the address or facsimile number
identified below. Notices must be given: (a) by personal delivery, with receipt
acknowledged; (b) by facsimile followed by hard copy delivered by the methods
under (c) or (d); (c) by prepaid certified or registered mail, return receipt
requested; or (d) by prepaid reputable overnight delivery service. Notices will
be effective upon receipt. Either party may change its notice address by
providing the other party written notice of such change. Notices shall be
delivered as follows:
 
If to Abbott:
Abbott Molecular Inc.
 
Attention: Senior Director, Business Development & Licensing
 
1300 East Touhy Avenue
 
Des Plaines, Illinois 60018-3315
 
Fax: (224) 361-7054

 
32

--------------------------------------------------------------------------------


 

   
with a copy to:
Abbott Laboratories
 
Attention: DVP, Commercial Legal Operations
 
100 Abbott Park Road
 
Dept. 32MP, Bldg. AP6A-2
 
Abbott Park, Illinois 60064-6049
 
Fax: (847) 938-1206
   
If to NeoGenomics:
NeoGenomics Laboratories, Inc.
 
Attention: Robert Gasparini, President
 
12707 Commonwealth Drive, Suite 9
 
Fort Myers, Florida 33913
 
Fax: (239) 768-0711
   
copy to:
K&L Gates LLP
 
Attention: Clayton E. Parker, Esq.
 
200 South Biscayne Boulevard, Suite 3900
 
Miami, Florida 33131-2399
 
Fax: (305) 358-7095



           15.13       Expenses. All costs and expenses incurred with connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party which shall have incurred the same, and the other party shall no
liability thereto.


           15.14       Headings. The titles of the Articles and Sections
contained in this Agreement are for convenience only and shall not be considered
in construing this Agreement.






*     *     *




Signature page follows.
 
33

--------------------------------------------------------------------------------


 
           In Witness Whereof, the parties have caused this Agreement to be
executed as of the Effective Date.
 

           
Abbott Molecular Inc.
  NeoGenomics Laboratories, Inc.                          
By:
/s/ Stafford O’Kelly
 
By:
/s/ Douglas M. VanOort
   
Stafford O’Kelly
   
Douglas VanOort
   
President
   
Chairman and Chief Executive Officer
 



 
 

 
 
34

--------------------------------------------------------------------------------



 
Exhibit A


Products




To be identified within one hundred twenty (120) days
after the Effective Date pursuant to Section 2.2.








Exclusive Products




To be designated pursuant to Section 3.2.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Exhibit B


Academic Collaborators




[***]


[***] Information redacted pursuant to a confidential treatment request.  An
unredacted version of this Agreement has been filed separately with the
Securities and Exchange Commission.
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




Exhibit C


Model Forecast









 
2009
2010
2011
2012
2013
2014
2015
2016
2017
2018
2019
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]





[***] Information redacted pursuant to a confidential treatment request.  An
unredacted version of this Agreement has been filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




Exhibit D


[***]


[***] Information redacted from pages D-1, D-2 and D-3 pursuant to a
confidential treatment request.  An unredacted version of this Agreement has
been filed separately with the Securities and Exchange Commission.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit E


Purchase Price And Terms


[***]


[***] Information redacted from pages E-1, E-2 and E-3 pursuant to a
confidential treatment request.  An unredacted version of this Agreement has
been filed separately with the Securities and Exchange Commission.


 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Exhibit F


Release Testing






To be provided upon identification of Products pursuant to Section 2.2.


 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Exhibit G


Additional Tests






[***]




[***] Information redacted pursuant to a confidential treatment request.  An
unredacted version of this Agreement has been filed separately with the
Securities and Exchange Commission.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit H


Patents and Patent Applications




[***]




[***] Information redacted pursuant to a confidential treatment request.  An
unredacted version of this Agreement has been filed separately with the
Securities and Exchange Commission.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit I


Change of Control Parties




[***]




[***] Information redacted pursuant to a confidential treatment request.  An
unredacted version of this Agreement has been filed separately with the
Securities and Exchange Commission.
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit J


Alternate Dispute Resolution (ADR)


The parties recognize that from time to time a dispute may arise relating to
either party’s rights or obligations under this Agreement. The parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the parties.


To begin the ADR process, a party first must send written notice of the dispute
to the other party for attempted resolution by good faith negotiations between
their respective presidents (or their designees) of the affected subsidiaries,
divisions, or business units within twenty-eight (28) days after such notice is
received (all references to “days” in this ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days after the
written notice of dispute, or if the parties fail to meet within such
twenty-eight (28) days, either party may initiate an ADR proceeding as provided
herein. The parties shall have the right to be represented by counsel at any
stage of the ADR process. 


1.            To begin an ADR proceeding, a party shall provide written notice
to the other party of the disputed matter(s) to be resolved by ADR. Within
fourteen (14) days after its receipt of such notice, the other party may, by
written notice to the party initiating the ADR, add additional disputed
matter(s) to be resolved within the same ADR. 


2.            Within twenty-eight (28) days following the initiation of the ADR
proceeding, the parties shall select a mutually acceptable independent,
impartial and conflicts-free neutral to preside over the resolution of the
parties’ disputes in this ADR proceeding. If the parties are unable to agree on
a mutually acceptable neutral within such period, within thirty-five (35) days
following the initiation of the ADR proceeding, each party will select and
notify the other party of one independent, impartial and conflicts-free neutral
and those two neutrals will select a third independent, impartial and
conflicts-free neutral within fourteen (14) days thereafter. None of the
neutrals selected may be current or former employees, officers or directors of
either party, its subsidiaries or affiliates.


3.            No earlier than twenty-eight (28) days or later than eighty-four
(84) days after selection, the neutral(s) shall hold a hearing to resolve each
of the disputed matters identified by the parties. The ADR proceeding shall take
place at a location mutually agreed upon by the parties. If the parties cannot
agree, the neutral(s) shall designate a location other than the principal place
of business of either party or any of their subsidiaries or affiliates. 


4.            At least seven (7) days prior to the hearing, each party shall
submit the following to the other party and the neutral(s): 


(a)            a copy of all exhibits on which such party intends to rely in any
oral or written presentation to the neutral(s);
 

--------------------------------------------------------------------------------



 
(b)            a list of any witnesses, including expert witnesses, such party
intends to call at the hearing, and a short summary of the anticipated testimony
of each witness. No witness will be heard at the hearing unless identified at
least seven (7) days prior to the hearing, and no witness’ testimony will be
accepted by sworn declaration or affidavit. Witnesses must make themselves
available for cross-examination by the opposing party;


(c)            a proposed ruling on each disputed matter to be resolved,
together with a request for a specific damage award or other remedy for each
disputed matter. The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed one (1) page
per issue unless the parties, with the consent of the neutral(s), otherwise
agree. The parties agree that neither side shall seek as part of its remedy any
punitive damages.


(d)            a brief in support of such party’s proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages unless the parties,
with the consent of the neutral(s), otherwise agree.
 
Except as expressly set forth in subparagraphs 4(a) - 4(d), and unless otherwise
agreed by the parties, no discovery shall be required or permitted by any means,
including depositions, interrogatories, requests for admissions, or production
of documents. 


5.            Unless otherwise agreed by the parties, the hearing shall be
conducted on two (2) consecutive days and shall be governed by the following
rules: 


(a)            Each party shall be entitled to five (5) hours of hearing time to
present its case. The neutral(s) shall determine whether each party has had the
five (5) hours to which it is entitled. 


(b)            Each party shall be entitled, but not required, to make an
opening statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination. 


(c)            The party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only the disputed
matters it raised but also any disputed matters raised by the responding party.
The responding party, if it chooses to make an opening statement, also shall
address all disputed matters raised in the ADR. Thereafter, the presentation of
regular and rebuttal testimony and documents, other evidence, and closing
arguments shall proceed in the same sequence. 


(d)            Each party may designate a single corporate representative to be
present for the entirety of the hearing. Except when testifying, witnesses other
than the designated corporate representatives, shall be excluded from the
hearing until closing arguments.
 

--------------------------------------------------------------------------------



 
(e)            Settlement negotiations, including any statements made therein,
shall not, under any circumstances, be admissible during the hearing. As to all
other matters, the neutral(s) shall have sole discretion regarding the
admissibility of any evidence. 


6.            Within fourteen (14) days following completion of the hearing,
each party may submit to the other party and the neutral(s) a post-hearing brief
in support of its proposed rulings and remedies, provided that such brief shall
not contain or discuss any new evidence and, unless otherwise agreed by the
parties, shall not exceed ten (10) pages.


7.            The neutral(s) shall provide a written ruling on each disputed
matter within thirty (30) days following completion of the hearing. The ruling
shall not contain any recitation of the facts or any legal rationale or
otherwise explain the basis of the ruling. 


8.            The neutral(s) shall be paid a reasonable fee plus expenses. These
fees and expenses, along with the reasonable legal fees and expenses of the
prevailing party (including all expert witness fees and expenses), the fees and
expenses of a court reporter and any expenses for a hearing room, shall be paid
as follows: 


(a)            If the neutral(s) rule(s) in favor of one party on all disputed
issues in the ADR proceeding, the losing party shall pay 100% of the prevailing
party’s legal fees and expenses. 


(b)            If the neutral(s) rule(s) in favor of one party on some matters
and the other party on other matters, the neutral(s) shall include in their
ruling a written determination as to how the parties’ legal fees and expenses
shall be allocated between the parties. The neutral(s) shall allocate legal fees
and expenses in a way that bears a reasonable relationship to the outcome of the
ADR proceeding, with the party prevailing on more matters, or on matters of
greater value or gravity, recovering a relatively larger share of its legal fees
and expenses. 


9.           The rulings of the neutral(s) and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.


10.           Except as provided in paragraph 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the neutral(s)’ rulings shall be deemed Confidential Information. The
neutral(s), during the pendency of the ADR proceeding, shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.


11.           All ADR hearings shall be conducted in the English language.
 
 

--------------------------------------------------------------------------------

